Citation Nr: 0535077	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  96-48 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 10 percent from July 
1, 1991 to January 13, 1992, for right foot deformities.

2.  Entitlement to an initial rating higher than 20 percent 
as of January 13, 1992, for bilateral pes planus (i.e., flat 
feet deformity) with right foot deformities.


REPRESENTATION

The veteran represented by:  Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
February 1969 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from August 1991 and March 1992 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In the August 1991 decision, the RO 
denied the veteran's claim for a compensable rating for right 
foot deformities.  And in the more recent March 1992 
decision, the RO denied his claim for service connection for 
bilateral pes planus.  The Board since has twice remanded the 
case to the RO for additional development and consideration 
of the evidence, initially in June 1994 and again in August 
2003.  Also during the course of this appeal, the case was 
transferred to the RO in Philadelphia, Pennsylvania.

In a May 2005 rating decision, the Appeals Management Center 
(AMC), which developed the claims on remand in lieu of the 
RO, granted a temporary 100 percent evaluation effective from 
May 23, 1991 to July 1, 1991, for convalescence following 
surgery on the veteran's right foot.  See 38 C.F.R. § 4.30 
(2005).  The AMC then assigned a 10 percent rating for his 
right foot deformities from July 1, 1991 to January 13, 1992.  
As well, the AMC granted his claim for service connection for 
bilateral pes planus effective retroactively from 
January 13, 1992 (the date when his claim for service 
connection for this condition was received by the RO).  A 
higher 20 percent rating was assigned for the bilateral pes 
planus - inclusive of the previously rated right foot 
deformities - as of January 13, 1992.  The veteran has 
continued to appeal, seeking even higher ratings for these 
disabilities.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he specifically indicates otherwise).  See, too, 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals the rating initially assigned for a 
disability, just after establishing his entitlement to 
service connection for it, VA must consider whether he is 
entitled to a "staged" rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others.).




In the October 2005 Statement of Accredited Representative 
(VA Form 646) and the November 2005 Informal Brief, the 
veteran's representative raised an additional claim for 
earlier effective dates for the ratings assigned for the feet 
disabilities.  But since this additional claim has not been 
adjudicated by the RO, much less denied and timely appealed 
to the Board, it is referred to the RO for appropriate 
development and consideration.  The Board does not currently 
have jurisdiction to consider it.  See 38 C.F.R. § 20.200 
(2005).


FINDINGS OF FACT

1.  The veteran has moderate bilateral pes planus resulting 
in mild pain in the arches of his feet and subtalar joints, 
but normal, nontender Achilles tendons.

2.  On his right foot, the veteran has a painful callus below 
his third metatarsal; hammer toe deformities of the second, 
third, and fourth digits; a painful bunion on the first 
metatarsal joint; a flexion hallux abducto valgus deformity; 
and a flail fifth toe.

3.  The veteran has a normal gait and walks without 
assistance, but the right foot deformities result in greater 
pain in his right foot and require use of orthopedic 
footwear.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 20 percent for bilateral pes planus.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
(DC) 5276 (2005).

2.  The criteria also are not met for a rating higher than 10 
percent from July 1, 1991 to January 13, 1992, for right foot 
deformities.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
DCs 5280, 5282, 5284.

3.  But the criteria are met for a separate 10 percent rating 
as of January 13, 1992, for the right foot deformities.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5280, 5282, 
5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

A VCAA notice letter was sent to the veteran in January 2005.  
In this case, the VCAA was enacted after the RO's initial 
adjudication of his claims.  So obviously the RO could not 
comply with the requirement that the VCAA notice precede the 
initial RO adjudication.  This was impossible because the 
VCAA did not even exist when the RO initially adjudicated the 
claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  But in Pelegrini II, the Court clarified 
that in cases, as here, where the VCAA notice was not issued 
until after the initial adjudication in question, VA does not 
have to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  See, Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (An error, whether 
procedural or substantive, is prejudicial "when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication].'"  (quoting McDonough Power 
Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure 
to provide notice before the first adverse decision by the 
AOJ would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.))

Here, the VCAA notice letter provided the veteran with ample 
opportunity to respond before the AMC's May 2005 supplemental 
statement of the case (SSOC), wherein the AMC readjudicated 
his claims based on the additional evidence that had been 
obtained since the initial rating decisions in question, 
statement of the case (SOC), and any prior SSOCs.  In 
response to the VCAA letter, in January 2005, he indicated he 
had no additional relevant medical evidence to submit and 
signed a request that his claims be processed as soon as 
possible - notwithstanding the usual 60-day wait time.  So 
under these circumstances, the Board finds he was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim[s] by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini II, 18 Vet. 
App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The January 2005 VCAA notice provided the veteran with notice 
of the evidence needed to support his claims that were not on 
record at the time of the letter, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  The letter satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letter requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield, 19 Vet. App. at 128 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  

In this case, the veteran's service medical records (SMRs) 
were already on file.  In developing his claims, the RO also 
obtained his VA outpatient treatment (VAOPT) records, and 
private medical opinions from Dr. Plon were received.  In 
addition, VA examinations were scheduled in January and 
August 1995, October 2002, and April 2005.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  He also testified 
before a hearing officer at the RO in January 1992.

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This case applies to the claim concerning the right foot 
deformities because the veteran appealed an established, 
existing rating for this condition.  Whereas, as already 
alluded to, he appealed the initial rating assigned for his 
bilateral pes planus - just after establishing his 
entitlement to service connection for it.  So the Board, in 
turn, must also consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his grant when this condition may have been 
more severe than at others.  See Fenderson, 12 Vet. App. at 
125-26.

Also, when determining the severity of musculoskeletal 
disabilities such as the ones at issue, which are at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

Foot disabilities are evaluated using the criteria under 38 
C.F.R. §4.71a, DCs 5276-5284.  The pertinent DCs are:

5276  Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo 
achillis [sic] on manipulation, not improved by 
orthopedic shoes or appliances.
Bilateral......................................................................50
Unilateral....................................................................30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on 
use, characteristic callosities:
Bilateral .....................................................................30
Unilateral....................................................................20

Moderate; weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis 
[sic], pain on manipulation and use of the feet, 
bilateral or unilateral...........................................10

Mild; symptoms relieved by built-up shoe or arch 
support............0

5280  Hallux valgus, unilateral:

Operated with resection of metatarsal 
head.............................10
Severe, if equivalent to amputation of great 
toe........................10


5282  Hammer toe:

All toes, unilateral without claw 
foot.....................................10
Single toes.....................................................................0

5284  Foot injuries, other:
Severe........................................................................30
Moderately severe..........................................................20
Moderate...........10
NOTE:  With actual loss of use of the foot, rate 
40 percent.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").


Legal Analysis

During service, the veteran was treated for painful calluses 
and given special shoes.  In April 1973, he was granted 
service connection for calluses on his right foot and 
received an initial 0 percent (i.e., noncompensable) rating 
from December 1971, the day after he separated from the 
military.

In May 1991, the veteran underwent right foot surgery.  The 
procedure involved an osteotomy of the third metatarsal 
(i.e., surgical cutting of the bone) and end-to-end fusion of 
the proximal interphalangeal (PIP) joint of the fourth digit.  
In June 1991, he walked with a nonweight bearing (NWB) cast 
with little complaints, and it was noted that he was healing 
uneventfully.  In July 1991, however, he was seen for 
complications with regard to the osteotomy.  There are no 
further follow-up notes concerning that surgery or any 
resulting complications.  An August 1991 X-ray revealed pes 
planus and a healed fracture of the third metatarsal.

During his January 1992 hearing at the RO, the veteran 
testified that he had a painful bunion on his right foot as a 
result of the surgery (see transcript of the hearing, pg. 5).  

The report of January and August 1995 VA examinations, which 
included a review of X-ray results, indicate the veteran had 
a healed fracture of the third metatarsal head, multiple 
hammer toe deformities, post operative residuals of the 
osteotomy, mild decrease in range of motion of the toes of 
the right foot, degenerative joint disease (DJD), and 
calluses secondary to the hammertoes. 

The report of the October 2002 VA examination indicates the 
veteran's great arch was preserved in both feet, no shift in 
the weight bearing line, no callosities, and no Achilles 
tenderness.  The examiner concluded that there was no 
evidence of a pes planus deformity.

An October 2002 letter from Dr. Plon indicates the veteran 
had hammertoes of the second, third, and fourth digits of the 
right foot; and a mild hallux abducto valgus deformity of the 
right foot.  The doctor also noted that the metatarsal 
parabola, and consequently, weight bearing function, was 
grossly abnormal.  In December 2002, the doctor submitted 
another letter after reviewing the results of the October 
2002 VA examination.  She indicated that she had not changed 
her opinion with regard to his feet, and noted that the VA 
examiner had not reviewed X-rays prior to reaching his 
conclusions.

An October 2004 VAOPT note indicates the veteran complained 
that his bunion had recently become bothersome.  He said that 
he had used custom orthotics in the past and that they helped 
a lot.  It was noted that he had a flexion hallux abducto 
valgus deformity of the right foot, and a flexion hammer toe 
deformity of the second, third and fourth digits of the right 
foot.  He also had a pes planus deformity bilaterally, 
greater in the right foot than left.

The report of the April 2005 VA examination indicates the 
veteran also had a painful callus below the third metatarsal, 
and a flail fifth toe of the right foot.  It was also noted 
that he had moderately flat feet - worse with weight bearing.  
His Achilles tendon was normal and nontender.  There was mild 
pain in the arch of both feet, and mild pain the subtalar 
joints bilaterally.  There was no evidence of abnormal weight 
bearing, and the examiner estimated an additional 10 degrees 
loss of range of motion with repetitive testing or exercise.  
It was noted that he had bilateral moderate flat foot 
deformities.  He gait was normal, and he did not use 
any assistive devices. 



As mentioned, the AMC included the veteran's right foot 
deformities with his bilateral pes planus in assigning an 
overall 20 percent rating from January 13, 1992.  His 
representative argues that he should receive a 20 percent 
rating for the pes planus, in and of itself, along with a 
separate 10 percent rating for his right foot deformities 
from January 1992 (see Informal Brief of Appellant in 
Appealed Case, dated November 10, 2005.  The Board agrees.

Generally speaking, pyramiding, which is the evaluation of 
the same disability or the same manifestation of a disability 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14.  But in certain instances it is possible for a 
veteran to have separate and distinct manifestations from the 
same injury, which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The symptoms associated with the veteran's various foot 
disabilities are pain and limited range of motion in the toes 
on his right foot.  His pes planus results in pain along his 
arches, and subtalar joints, bilaterally.  His right foot 
deformities have resulted in a painful callus below the third 
metatarsal, a painful bunion below the first metatarsal 
joint, and limited range of motion in the toes on his right 
foot.  Overall, he complains of pain in his feet, but the 
pain is noticeably worse in his right foot because of the 
additional foot deformities he has involving this extremity.  
Therefore, especially when the benefit of the doubt is 
resolved in his favor, the Board finds that a separate 10 
percent rating is warranted for his right foot deformities - 
specifically, in order to compensate him for the additional 
pain in this foot (over and above that caused by the co-
existing pes planus).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.



The Board does not, however, find that the veteran is 
entitled to a rating higher than 20 percent for his bilateral 
pes planus because this deformity has been characterized as 
moderate rather than marked or severe.  See 38 C.F.R. § 
4.71a, DC 5276.  He also only has mild pain in his arches and 
subtalar joints, and his Achillis tendon is normal and 
nontender.  Furthermore, since this condition has been no 
worse than 20-percent disabling throughout his appeal, he is 
not entitled to a "staged" rating under Fenderson, either.

With regard to the veteran's right foot deformities, a 
compensable rating for unilateral hallus valgus is 
appropriate only if the condition is so severe as to be 
equivalent to amputation of the great toe or it has been 
operated on with resection of the metatarsal head.  See 38 
C.F.R. § 4.71a, DC 5280.  Here, although it has been noted 
that he has an hallux abducto valgus deformity, this 
condition has not been so severe as to warrant a compensable 
rating in and of itself.  With regard to the hammer toe 
deformities, a compensable rating is only available if all 
the toes on one foot are affected.  He only has hammer toe 
deformities of the second, third, and fourth toes on his 
right foot.  But when factoring in the flail fifth toe, the 
hallux abducto valgus deformity (i.e., deformity of his great 
toe), the bunion, and callus, the Board finds that this is 
most equivalent to a 10 percent rating under DC 5282 because 
all his toes on his right foot are affected by some sort of 
deformity.

In sum, the Board finds that the evidence for and against a 
separate 10 percent rating for the veteran's right foot 
deformities is about evenly balanced (i.e., in relative 
equipoise).  So the benefit of the doubt will be resolved in 
his favor and a separate 10 percent rating granted as of 
January 13, 1992.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.  

The Board does not, though, find that a rating higher than 10 
percent is warranted for the veteran's right foot deformities 
from July 1, 1991 to January 13, 1992, or thereafter.  This 
is because the right foot deformities, when taken as a whole, 
do not rise to the level of a moderately severe foot injury, 
which would warrant a 20 percent rating under DC 5284.  See 
38 C.F.R. § 4.71a, DC 5284.  

Moreover, the veteran has not shown that his service-
connected foot disabilities have caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular ratings, or 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  The vast majority of his 
treatment and evaluation has been on an outpatient (as 
opposed to inpatient) basis, and there is no indication his 
employer has had to make concessions or special 
accommodations for his foot disabilities.  Consequently, the 
Board does not have to remand the case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The claim for a rating higher than 10 percent from July 1, 
1991 to January 13, 1992 for the veteran's right foot 
deformities is denied.

The claim for a rating higher than 20 percent for bilateral 
pes planus - as of January 13, 1992, is denied.

However, a separate 10 percent rating is granted as of 
January 13, 1992 for the right foot deformities, subject to 
the laws and regulations governing the payment of VA 
compensation.  (This additional rating is apart from the 
existing 20 percent rating for the bilateral pes planus).



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


